                                1
                                     LAW OFFICE OF CALVIN CHANG
                                2    CALVIN CHANG (SBN 277851)
                                     980 – 9th Street, 16th Floor
                                3    Sacramento, California 95814
                                     Telephone:      916.538.0225
                                4
                                     calvin@calvinchanglaw.com
                                5
                                     JOSEPH E. MALONEY
                                6    Attorney at Law
                                     SBN 95458
                                7
                                     12005 Peregrine Way
                                8    Auburn, California 95603
                                     Telephone: 530.885.7787
                                9    joseph.maloney@jmaloneylaw.com
                                10   Attorneys for Plaintiff TIFFANY WAGNER
                                11   SERENA M. WARNER, ESQ., SB No. 264799
                                        Email: swarner@akk-law.com
Sacramento, California 95814
 Law Office of Calvin Chang
 980 - 9th Street, 16th Floor




                                12
  www.calvinchanglaw.com




                                     ANGELO, KILDAY & KILDUFF, LLP
                                     Attorneys at Law
                                13
                                     601 University Avenue, Suite 150
                                14
                                     Sacramento, CA 95825
                                     Telephone: (916) 564-6100
                                15   Telecopier: (916) 564-6263

                                16   Attorneys for Defendant BRANDON COMPTON

                                17
                                     PRENTICE|LONG, PC
                                18   Margaret E. Long – SBN #227176
                                     2240 Court Street
                                19   Redding, CA 96001
                                     Telephone: (530) 691-0800
                                20   Facsimile: (530) 691-0700
                                     E-Mail: margaret@prenticelongpc.com
                                21
                                     Attorneys for Defendant COUNTY OF PLUMAS and
                                22   GREGORY HAGWOOD and APRIL GOTT
                                23

                                24

                                25

                                26

                                27

                                28


                                                                            -1-
                                     SUPP. JOINT REPORT RE: STATUS OF MODIFICATIONS TO SCHEDULING ORDER; ORDER
                                1
                                                                    UNITED STATES DISTRICT COURT
                                2
                                                                   EASTERN DISTRICT OF CALIFORNIA
                                3

                                4       TIFFANY WAGNER, an individual,                       CASE NO. 2:18−CV−03105−KJM−DB

                                5                   Plaintiff,                               SUPPLEMENTAL JOINT REPORT RE:
                                        v.                                                   STATUS OF MODIFICATIONS TO
                                6
                                                                                             SCHEDULING ORDER; ORDER
                                7       COUNTY OF PLUMAS; BRANDON
                                        COMPTON, in his individual and official
                                8       capacities, GREGORY HAGWOOD, in his
                                        individual and official capacities; APRIL GOTT,
                                9       in her individual and official capacities and        Action Filed: November 30, 2018
                                        DOES 1 through 20, inclusive,
                                10                                                           Trial date: None set.
                                                    Defendants.
                                11
                                                                          JOINT STATUS REPORT
Sacramento, California 95814
 Law Office of Calvin Chang
 980 - 9th Street, 16th Floor




                                12
  www.calvinchanglaw.com




                                13
                                             Plaintiff Tiffany Wagner (“Plaintiff’) and Defendants County of Plumas, Gregory Hagwood,

                                14
                                     April Gott, and Brandon Compton respectfully submit the following supplemental report regarding
                                     the status of adjustments parties are seeking to make to the Scheduling Order. See ECF No. 15.
                                15
                                     (Scheduling Order).
                                16
                                             On March 4, 2020, the parties submitted a Joint Report Re: Status of Modifications to
                                17
                                     Scheduling Order. ECF No. 32. In that status report, in view of the need for time to conduct
                                18
                                     discovery regarding new claims (and a new party) in the First Amended Complaint (ECF No. 30),
                                19
                                     and in view of the anticipated maternity leave of counsel to Defendant Compton (Serena Warner), the
                                20
                                     parties agreed to propose extra time to allow an informal “quiet period” from May 15, 2020 through
                                21
                                     July 15, 2020 to accommodate Ms. Warner’s leave. In view of those factors, the parties proposed new
                                22
                                     dates keyed to discovery completion of September 15, 2020.
                                23
                                             Since then, the parties have encountered difficulty arranging for the deposition of an
                                24
                                     important witness before the onset of the quiet period owing to the anticipated surgery of the witness.
                                25
                                     And, of course, the ongoing and escalating logistical problems associated with the corona virus have
                                26
                                     made all parties and counsel wary of the travel and personal meetings associated with any form of
                                27
                                     deposition. Accordingly, the parties now propose that the quiet period commence immediately, and
                                28


                                                                            -2-
                                     SUPP. JOINT REPORT RE: STATUS OF MODIFICATIONS TO SCHEDULING ORDER; ORDER
                                1
                                     that new dates be calendared keyed to a discovery completion date of October 15, 2020, as follows
                                2
                                     (dates set in this Court’s Scheduling Order are set forth first, followed by the new proposed date):
                                3
                                            Fact Discovery Completion: from December 15, 2019 to October 15, 2020
                                4
                                            Expert Witness Disclosures: from May 15, 2020 to March 12, 2021
                                5
                                            Rebuttal Expert Witness Disclosures: from June 1, 2020 to March 26, 2021
                                6
                                            Expert Witness Discovery Cutoff: from July 1, 2020 to April 24, 2021
                                7
                                            Dispositive Motions heard no later than: from March 15, 2020 to Friday January 25, 2021.
                                8

                                9    Dated: March 24, 2020

                                10                                                 /s/ Joseph E. Maloney
                                11
                                                                           By:_________________________,
                                                                                  Joseph E. Maloney
Sacramento, California 95814
 Law Office of Calvin Chang
 980 - 9th Street, 16th Floor




                                12
  www.calvinchanglaw.com




                                                                           Attorneys for Plaintiff TIFFANY WAGNER
                                13

                                14

                                15   Dated: March 24, 2020                 PRENTICE LONG, PC.

                                16

                                17
                                                                           By:_____/s/ Margaret Long____________________,
                                18                                                Margaret Long, Esq.
                                                                           Attorneys for Defendants COUNTY OF PLUMAS, and
                                19                                         GREGORY HAGWOOD & APRIL GOTT
                                20

                                21   Dated: March 24, 2020                 ANGELO, KILDAY & KILDUFF, LLP.

                                22

                                23                                         By:_____/s/ Serena M. Warner____________________,
                                24                                                Serena M. Warner, Esq.
                                                                           Attorneys for Defendant BRANDON COMPTON
                                25

                                26

                                27

                                28


                                                                            -3-
                                     SUPP. JOINT REPORT RE: STATUS OF MODIFICATIONS TO SCHEDULING ORDER; ORDER
                                1                                            ORDER

                                2
                                              The court grants the parities request to adjusts the dates as follows:
                                3
                                              Fact Discovery Completion: from December 15, 2019 to October 15, 2020.
                                4
                                              Expert Witness Disclosures: from May 15, 2020 to March 12, 2021.
                                5
                                              Rebuttal Expert Witness Disclosures: from June 1, 2020 to March 26, 2021.
                                6
                                              Expert Witness Discovery Cutoff: from July 1, 2020 to April 24, 2021.
                                7
                                              Dispositive Motions heard no later than: from March 15, 2020 to Friday January 22, 2021.
                                8

                                9             It is so ordered.
                                10   Dated:     March 24, 2020.
                                11
Sacramento, California 95814
 Law Office of Calvin Chang
 980 - 9th Street, 16th Floor




                                12
  www.calvinchanglaw.com




                                13

                                14

                                15

                                16

                                17

                                18

                                19

                                20

                                21

                                22

                                23

                                24

                                25

                                26

                                27

                                28


                                                                            -4-
                                     SUPP. JOINT REPORT RE: STATUS OF MODIFICATIONS TO SCHEDULING ORDER; ORDER
